CENTURY II ACCUMULATOR VARIABLE UNIVERSAL LIFE PROSPECTUS INDIVIDUAL FLEXIBLE PREMIUM VARIABLE LIFE INSURANCE CONTRACT KANSAS CITY LIFE VARIABLE LIFE SEPARATE ACCOUNT OF KANSAS CITY LIFE INSURANCE COMPANY Street Address: Send correspondence to: 3520 Broadway Variable Administration Kansas City, Missouri 64111-2565 P.O. Box 219364 Telephone (816) 753-7000 Kansas City, Missouri 64121-9364 Telephone (800) 616-3670 This Prospectus describes an individual flexible premium variable life insurance contract (“Contract”) offered by Kansas City Life Insurance Company (“Kansas City Life”).We have provided a definitions section at the end of this Prospectus for your reference as you read. The Contract is designed to provide insurance protection on the person named.The Contract also provides you the opportunity to allocate your premiums to one or more divisions (“Subaccounts”) of the Kansas City Life Variable Life Separate Account (“Variable Account”) or the Fixed Account.The assets of each Subaccount are invested in a corresponding portfolio ("Portfolio”) of a designated mutual fund (“Fund”) as follows: AIM Variable Insurance Funds AIM V.I. Capital Appreciation Fund – Series I Shares AIM V.I. Core Equity Fund – Series I Shares AIM V.I. Technology Fund – Series I Shares American Century Variable Portfolios, Inc. American Century VP Capital Appreciation Fund American Century VP Income & Growth Fund American Century VP International Fund American Century VP Mid Cap Value Fund American Century VP Ultra® Fund American Century VP Value Fund American Century Variable Portfolios II, Inc. American Century VP Inflation Protection Fund –Class II Calamos® Advisors Trust Calamos Growth and Income Portfolio Dreyfus Variable Investment Fund Appreciation Portfolio – Initial Shares Developing Leaders Portfolio – Initial Shares Dreyfus Stock Index Fund, Inc. – Initial Shares The Dreyfus Socially Responsible Growth Fund Inc. –Initial Shares Federated Insurance Series Federated Clover Value Fund II (formerly Federated American Leaders Fund II) Federated High Income Bond Fund II Federated Prime Money Fund II Fidelity® Variable Insurance Products Contrafund® Portfolio VIP Contrafund® Portfolio – Service Class 2 Fidelity® Variable Insurance Products VIP Freedom Income Portfolio – Service Class 2 VIP Freedom 2010 Portfolio – Service Class 2 VIP Freedom 2015 Portfolio – Service Class 2 VIP Freedom 2020 Portfolio – Service Class 2 VIP Freedom 2025 Portfolio – Service Class 2 VIP Freedom 2030 Portfolio – Service Class 2 Franklin Templeton Variable Insurance Products Trust Franklin Global Real Estate Securities Fund – Class 2 Franklin Small-Mid Cap Growth Securities Fund – Class 2 Templeton Developing Markets Securities Fund – Class 2 Templeton Foreign Securities Fund – Class 2 JPMorgan Insurance Trust JPMorgan Insurance Trust Mid Cap Value Portfolio – Class 1 Shares JPMorgan Insurance Trust Small Cap Core Portfolio – Class 1 Shares JPMorgan Insurance Trust U.S. Equity Portfolio – Class 1 Shares MFS® Variable Insurance TrustSM MFS Growth Series – Initial Class Shares MFS Research Series – Initial Class Shares MFS Research Bond Series – Initial Class Shares MFS Strategic Income Series – Initial Class Shares MFS Total Return Series – Initial Class Shares MFS Utilities Series – Initial Class Shares Seligman Portfolios, Inc. Seligman Capital Portfolio – Class 2 Seligman Communications and Information Portfolio – Class 2 Seligman Smaller-Cap Value Portfolio – Class 2 The accompanying prospectuses for the Funds describe these Portfolios.The value of amounts allocated to the Variable Account will vary according to the investment performance of the Funds.You bear the entire investment risk of amounts allocated to the Variable Account.Another choice available for allocation of premiums is our Fixed Account.The Fixed Account is part of Kansas City Life’s general account.It pays interest at declared rates guaranteed to equal or exceed 3%. The Contract also offers you the flexibility to vary the amount and timing of premiums and to change the amount of death benefit payable.This flexibility allows you to provide for your changing insurance needs under a single insurance contract. You can select from three coverage options available under the Contract: · Option A:a level death benefit; · Option B:a death benefit that fluctuates with the contract value; and · Option C:a death benefit that fluctuates with the amount of premiums paid and partial surrenders withdrawn. We guarantee that the death proceeds will never be less than a specified amount of insurance (less any outstanding loans and past due charges) as long as you pay sufficient premiums to keep the Contract in force. The Contract provides for a value that you can receive by surrendering the Contract.There is no guaranteed minimum value and there may be no cash surrender value on early surrenders. If the value is insufficient to cover the charges due under the Contract, the Contract will lapse without value.It may not be advantageous to replace existing insurance.Within certain limits, you may return the Contract or exercise a no-fee transfer right. This Prospectus and the accompanying Fund prospectuses provide important information you should have before deciding to purchase a Contract.Please keep these for future reference. The Subaccounts and the Fixed Account are not deposits or obligations of, or guaranteed or endorsed by, any bank, nor are federally insured by the Federal Deposit Insurance Corporation or any other government agency.An investment in the Contract involves certain risks including the loss of premiums (principal). The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. The date of this Prospectus is May 1, 2009. PROSPECTUS CONTENTS SUMMARY OF THE CONTRACT 1 CONTRACT BENEFITS 1 CONTRACT RISKS 3 PORTFOLIO RISKS 4 FEE TABLE 5 RANGE OF PORTFOLIO OPERATING EXPENSES 10 ANNUAL PORTFOLIO OPERATING EXPENSES 10 GENERAL INFORMATION ABOUT KANSAS CITY LIFE 16 KANSAS CITY LIFE INSURANCE COMPANY 16 FIXED ACCOUNT 16 THE VARIABLE ACCOUNT AND THE FUNDS 16 KANSAS CITY LIFE VARIABLE LIFE SEPARATE ACCOUNT 16 THE FUNDS 16 ADDITION, DELETION OR SUBSTITUTION OF INVESTMENTS 22 VOTING RIGHTS 23 CHARGES AND DEDUCTIONS 23 PREMIUM EXPENSE CHARGE 23 MONTHLY DEDUCTION 23 DAILY MORTALITY AND EXPENSE RISK CHARGE 25 TRANSFER PROCESSING FEE 25 SURRENDER CHARGE 26 PARTIAL SURRENDER FEE 26 FUND EXPENSES 26 THE CONTRACT 26 PURCHASING A CONTRACT 26 WHO SHOULD PURCHASE A CONTRACT 26 APPLYING FOR A CONTRACT 27 OWNERSHIP 27 CHANGE OF OWNERSHIP 27 DETERMINATION OF CONTRACT DATE 27 REPLACEMENT OF EXISTING INSURANCE 28 FREE LOOK RIGHT TO CANCEL CONTRACT 28 ALLOCATIONS AND TRANSFERS 29 PREMIUM ALLOCATIONS AND CREDITING 29 TRANSFER PRIVILEGE 29 DOLLAR COST AVERAGING PLAN 31 PORTFOLIO REBALANCING PLAN 32 CHANGES IN THE CONTRACT OR BENEFITS 32 SUPPLEMENTAL AND/OR RIDER BENEFITS 32 ADDITIONAL SUPPLEMENTAL AND/OR RIDER BENEFITS 42 PREMIUMS 43 PREMIUMS 43 PREMIUMS TO PREVENT LAPSE 44 HOW YOUR CONTRACT VALUES VARY 45 BONUS ON CONTRACT VALUE IN THE VARIABLE ACCOUNT 45 DETERMINING THE CONTRACT VALUE 45 CASH SURRENDER VALUE 46 COMPANY HOLIDAYS 46 DEATH BENEFIT AND CHANGES IN SPECIFIED AMOUNT 46 AMOUNT OF DEATH PROCEEDS 47 COVERAGE OPTIONS 47 INITIAL SPECIFIED AMOUNT AND COVERAGE OPTION 47 CHANGES IN COVERAGE OPTION 47 CHANGES IN SPECIFIED AMOUNT 48 SELECTING AND CHANGING THE BENEFICIARY 49 CASH BENEFITS 49 CONTRACT LOANS 49 SURRENDERING THE CONTRACT FOR CASH SURRENDER VALUE 50 PARTIAL SURRENDERS 50 PAYMENT OPTIONS 51 PAYMENT OF PROCEEDS 52 REINSTATEMENT 52 TAX CONSIDERATIONS 53 INTRODUCTION 53 TAX STATUS OF THE CONTRACT 53 TAX TREATMENT OF CONTRACT BENEFITS 53 OUR INCOME TAXES 56 POSSIBLE TAX LAW CHANGES 56 OTHER INFORMATION ABOUT THE CONTRACTS AND KANSAS CITY LIFE 57 SALE OF THE CONTRACTS 57 TELEPHONE, FACSIMILE, ELECTRONIC MAIL AND INTERNET AUTHORIZATIONS 58 LITIGATION 58 CHANGE OF ADDRESS NOTIFICATION 59 FINANCIAL STATEMENTS 59 DEFINITIONS 60 APPENDIX A 63 APPENDIX B 64 STATEMENT OF ADDITIONAL INFORMATION TABLE OF CONTENTS 65 SUMMARY OF THE CONTRACT The Contract is an individual flexible premium variable life insurance contract.As long as it remains in force it provides lifetime insurance protection on the Insured.You pay Premiums for insurance coverage.The Contract also provides for accumulation of Premiums and a Cash Surrender Value if the Contract terminates.The Cash Surrender Value, if any, during the early years of the Contract is likely to be much lower than the Premiums paid. The Contract is built around its Contract Value.The Contract Value will increase or decrease depending on the investment performance of the Subaccounts, the amount of interest we credit to the Fixed Account, the Premiums you pay, the Contract fees and charges we deduct, and the effect of any Contract transactions (such as transfers, partial surrenders, and loans).We do not guarantee any minimum Contract Value.You could lose some or all of your money. This summary describes the Contract’s important benefits and risks.The sections in the Prospectus following this summary discuss the Contract’s benefits and other provisions in more detail.The “Definitions” section at the end of the Prospectus defines certain words and phrases used in this Prospectus. The Contract is not available in all states.This Prospectus does not offer the Contracts in any jurisdiction where they cannot be lawfully sold.You should rely only on the information contained in this Prospectus or that we have referred you to.We have not authorized anyone to provide you with information that is different. We may offer other variable life insurance contracts that have different death benefits, contract features and optional programs.These contracts would also have different charges that would affect your Subaccount performance and Contract Value.To obtain more information about these other contracts, contact your registered representative. NOTE:Because this is a summary, it does not contain all the information that may be important to you.You should read this entire Prospectus and the Funds’ prospectuses carefully before investing. CONTRACT BENEFITS Death Benefits.We pay a death benefit to the Beneficiary if the Insured dies while the Contract is in force.We pay the death benefit when we receive satisfactory proof at our Home Office of the Insured’s death. · Death benefits are available as lump sum or under a variety of payment options. · The Minimum Specified Amount is $100,000 for issue ages 0-49 and $50,000 for issue ages 50-80.We may allow these minimum limits to be reduced.(See “APPLYING FOR A CONTRACT”) · There are three Coverage Options available: · Option Aat least equal to the Specified Amount. · Option Bat least equal to the Specified Amount plus Contract Value. · Option Cat least equal to the Specified Amount plus total Premiums paid, minus the amount of any partial surrenders.Option C is only available at issue. · A Guaranteed Minimum Death Benefit Rider is also available on this Contract (if requested).This rider guarantees the payment of the Contract death benefit, regardless of the investment performance of the Subaccount.The cumulative Guaranteed Minimum Death Benefit Rider Premium requirement must be met in order for this guarantee to remain in effect.(See “SUPPLEMENTAL AND/OR RIDER BENEFITS”) · There is flexibility to change the Coverage Option and Specified Amount.However, Coverage Option C is only available at issue.(See “CHANGES IN COVERAGE OPTION” for rules and limits)Changing the Coverage Option or Specified Amount may have tax consequences. · We deduct any Loan Balance from the amount payable. 1 Cash Benefits · Contract Loans.You may take loans for amounts up to the Cash Surrender Value less loan interest to the next Contract Anniversary.A 5% annual effective interest rate applies.Currently, a preferred loan is available in the 11th Contract Year.Loans reduce the amount available for allocations and transfers.Loans may have tax consequences. (See "TAX CONSIDERATIONS”) · Full Surrender.You may surrender your Contract at any time for its Cash Surrender Value.A surrender charge may apply.Surrendering the Contract may have tax consequences.(See "TAX CONSIDERATIONS”) · Partial Surrender.Partial surrenders generally are available provided you have enough remaining Cash Surrender Value.A partial surrender fee applies.Partial surrenders may have adverse tax consequences.(See "TAX CONSIDERATIONS”) · Transfers.You may transfer amounts among the Subaccounts and the Fixed Account, subject to certain restrictions.There is no limit on the number of transfers you can make between the Subaccounts or to the Fixed Account.The first six transfers during each Contract Year are free.After the first six transfers, we will assess a $25 Transfer Processing Fee.Unused free transfers do not carry over to the next Contract Year.We will deduct any Transfer Processing Fee from the remaining Contract Value. Tax Benefits.We intend for the Contract to satisfy the definition of life insurance under the Internal Revenue Code (“Code”).Therefore, the death benefit generally should be excludable from the gross income of its recipient, but may be subject to state and federal estate taxes.Similarly, you should not be deemed to be in constructive receipt of the Contract Value, and therefore should not be taxed on increases in the Contract Value, until you take out a loan or partial surrender or surrender the Contract.In addition, transfers of Contract Value among the Subaccounts and/or the Fixed Account are not taxable transactions.(See "TAX CONSIDERATIONS,”) Free Look Right to Cancel.For a limited time, you have the right to cancel your Contract and receive a refund.(See "FREE LOOK RIGHT TO CANCEL CONTRACT")During this "free-look" period, we will allocate Premiums to the Federated Prime Money Fund II Subaccount for 30 days.(See "PREMIUM ALLOCATIONS AND CREDITING")For a limited time after requesting an increase in the Contract's amount of insurance coverage, you may cancel the increase and you may be entitled to a refund of certain charges. Guaranteed Payment Period and Guaranteed Monthly Premium.If the value is not enough to pay charges due, the Contract will terminate without value after a Grace Period.(See “PREMIUMS TO PREVENT LAPSE”)However, we guarantee to keep the Contract in force during the first seven years of the Contract as long as you meet a Premium requirement.(See “GUARANTEED PAYMENT PERIOD AND GUARANTEED MONTHLY PREMIUM”) Supplemental Benefits.The following supplemental and/or rider benefits are available and may be added to your Contract.We may deduct monthly charges for some of these benefits and/or riders from your Contract Value as part of the Monthly Deduction.Each is subject to its own requirements as to eligibility and possible additional cost, including processing fee. · Guaranteed Minimum Death Benefit Rider. · Lifetime Guaranteed Minimum Death Benefit. · Disability Continuance of Insurance. · Disability Premium Benefit Rider. · Accidental Death Benefit. · Option to Increase Specified Amount. · Spouse's Term Insurance. · Children's Term Insurance. · Other Insured Term Insurance. · Additional Life Insurance Rider. · Monthly Benefit Rider. · Acceleration of Death Proceeds/Enhanced Living Benefits Rider. · Accelerated Death Benefit/Living Benefits Rider. · Accelerated Death Benefit/Terminal Illness Rider. 2 All of these riders may not be available in all states.Additional rules and limits apply to these supplemental and/or rider benefits.Please ask your registered representative for further information or contact the Home Office. Illustrations.We may prepare, for use in marketing and other materials, tables to illustrate hypothetically how certain values under a Contract change with investment performance over an extended period of time.Such tables illustrate how Contract Values, Cash Surrender Values and death benefits under a Contract covering an Insured of a given Age would vary over time if Planned Premiums were paid annually and the return on the assets in each of the Funds were an assumed uniform gross annual rate. Actual returns will fluctuate over time and will be both positive and negative.The actual values under the Contact could be significantly different from those shown, even if actual returns averaged the rates used in the illustrations but fluctuated over and under those averages throughout the years shown.Depending on the timing and degree of fluctuation, the actual values could be substantially less than those shown, and may, under certain circumstances, result in the lapse of the Contract unless the Owner pays more than the stated Premium. Such illustrations show Contract Values based on both current charges and guaranteed charges. CONTRACT RISKS Investment Risk.If you invest your Contract Value in one or more Subaccounts, then you will be subject to the risk that investment performance will be unfavorable and that the Contract Value will decrease.In addition, we deduct Contract fees and charges from your Contract Value.There is no minimum guaranteed Contract Value.The Contract Value may decrease if the investment performance of the Subaccounts (to which Contract Value is allocated) is negative or is not sufficiently positive to cover the charges deducted under the Contract.During times of poor investment performance, these deductions will have an even greater impact on your Contract Value.You couldlose everything you invest.If you allocate net Premiums to the Fixed Account, then we credit your Contract account value (in the Fixed Account) with a declared rate of interest.You assume the risk that the rate may decrease, although it will never be lower than a guaranteed minimum annual effective rate of 3%. Risk of Lapse.If the Contract Value is not enough to pay the Monthly Deduction when due, the Contract will terminate without value after a Grace Period.The purpose of the Grace Period is to give you the chance to pay enough Premiums to keep your Contract in force.If your Contract does lapse you must pay the required amount before the end of the Grace Period.The Grace Period is 61 days and starts when we send the notice.Since the value of amounts allocated to the Variable Account will vary according to the investment performance of the Funds, the specific amount of Premiums required to prevent termination will also vary.A lapse could result in adverse tax consequences. Tax Risks.In order to qualify as a life insurance contract for Federal income tax purposes and to receive the tax treatment normally accorded life insurance contracts under Federal tax law, a Contract must satisfy certain requirements which are set forth in the Internal Revenue Code.Guidance as to how these requirements are to be applied is limited.Nevertheless, we believe that Contracts issued on a standard basis should satisfy the applicable requirements.There is less guidance, however, with respect to Contracts issued on a substandard basis, particularly if you pay the full amount of Premiums permitted under the Contract. Depending on the total amount of Premiums you pay, the Contract may be treated as a modified endowment contract under Federal tax laws.If a Contract is treated as a modified endowment contract, then surrenders, withdrawals, and loans under the Contract will be taxable as ordinary income to the extent there are earnings in the Contract.In addition, a 10% penalty tax may be imposed on surrenders, withdrawals, and loans taken before you reach Age 59½.If the Contract is not a modified endowment contract, then distributions generally will be treated first as a return of basis or investment in the Contract and then as taxable income.Moreover, loans will generally not be treated as distributions although the tax treatment of preferred loans is unclear.Finally, neither distributions nor loans from a Contract that is not a modified endowment contract are subject to the 10% penalty tax.(See “TAX CONSIDERATIONS”) You should consult a qualified tax adviser for assistance in all Contract-related tax matters. Risk of Increase in Current Fees and Expenses.Certain fees and expenses are currently assessed at less than their maximum levels.We may increase these current charges in the future up to the guaranteed maximum levels.If fees and expenses are increased, you may need to increase the amount and/or frequency of Premiums to keep the Contract in force. 3 Surrender and Partial Surrender Risks.During the first fifteen Contract Years, we will deduct a surrender charge from the Contract Value if the Contract is completely surrendered or lapses.An additional surrender charge and surrender charge period will apply to each portion of the Contract resulting from a Specified Amount increase, starting with the effective date of the increase.Under some circumstances, the amount of the surrender charge during the first few Contract Years could result in a Cash Surrender Value of zero. You should purchase the Contract only if you have the financial ability to keep it in force for a substantial period of time.You should not purchase the Contract if you intend to surrender all or part of the Contract Value in the near future.We designed the Contract to meet long-term financial goals.The Contract is not suitable as a short-term investment. Even if you do not surrender your Contract, surrender charges may play a role in determining whether your Contract will lapse, because surrender charges affect the Cash Surrender Value, which is a measure we use to determine whether your Contract will enter the Grace Period (and possibly terminate).(See“RISK OF LAPSE”)A surrender or partial surrender may have tax consequences. (See “TAX CONSIDERATIONS”) Loan Risks.A Contract loan will affect your Contract in several ways over time, whether or not it is repaid, because the investment results of the Subaccounts may be less than (or greater than) the net interest rate credited on the amount transferred to the Loan Account securing the loan. · Your Contract Value, by comparison to a Contract under which no loan has been made, will be less if the Fixed Account interest rate is less than the investment return of the applicable Subaccounts (and greater if the Fixed Account interest rate is higher than the investment return of the applicable Subaccounts). · A Contract loan increases the risk that the Contract will terminate, since a loan decreases the Cash Surrender Value. · If the death benefit becomes payable while a Contract loan is outstanding, the Loan Balance will be deducted in calculating the Death Proceeds. A loan may have tax consequences.In addition, if you surrender the Contract or allow it to lapse while a Contract loan is outstanding, the amount of the loan, to the extent it has not previously been taxed, will be added to any amount you receive and taxed accordingly.(See “TAX CONSIDERATIONS”) Risk of Frequent Transfers.We have policies and procedures that attempt to detect frequent, large, programmed, or short-term transfers among the Subaccounts that may adversely affect other Owners and persons with rights under the Contracts.We employ various means to try to detect such transfer activity, but the detection and deterrence of harmful trading activity involves judgments that are inherently subjective.Our ability to detect such transfer activity may be limited by operational and technological systems, as well as our ability to predict strategies employed by Owners to avoid such detection.Accordingly, there is no assurance that we will prevent all transfer activity that may adversely affect Owners and other persons with interests under the Contracts.In addition, we cannot guarantee that the Funds will not be harmed by transfer activity related to other insurance companies and/or retirement plans that may invest in the Funds. PORTFOLIO RISKS A comprehensive discussion of the risks of each Fund Portfolio may be found in each Portfolio’s prospectus.Please refer to the Portfolios’ prospectuses for more information. There is no assurance that any Portfolio will achieve its stated investment objective. 4 FEE TABLE The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Contract. The first table describes transaction fees that you will pay at the time that you pay Premiums, make partial surrenders, transfer Contract account value among the Subaccounts and the Fixed Account, completely surrender the Contract, or the Contract lapses.If the amount of a charge depends on the personal characteristics of the Insured under the Contract, the fee table lists the minimum and maximum charges we assess under the Contract and the fees and charges of a representative Contract with an Insured having the characteristics described for that charge.These minimum, maximum and representative charges may assist you in understanding the range of possible charges, as well as the charge an Owner may typically pay, but these charges may not be representative of the amount you will actually pay under the Contract. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge1 Current Charge1 Premium Expense Charge Upon receipt of each Premium Payment 5% of each Premium Payment 5% of each Premium Payment Surrender Charge2 Minimum and Maximum Charge Upon complete surrender or lapse during the first 15 Contract Years3 $6.02 - $45.00 per $1,000 of the Specified Amount $6.02 - $45.00 per $1,000 of the Specified Amount Charge for a 35 year-old male Preferred Non-Tobacco and a Contract with a $250,000 Specified Amount during the first Contract Year Upon complete surrender or lapse during the first 15 Contract Years3 $21.91 per $1,000 of the Specified Amount $21.91 per $1,000 of the Specified Amount Partial Surrender Fee Upon each partial surrender The lesser of 2% of the amount surrendered or $25 The lesser of 2% of the amount surrendered or $25 Transfer Processing Fee Upon each transfer over 6 in a Contract Year $25 per transfer $25 per transfer 1 For each type of charge, the guaranteed charge and the current charge are shown.The guaranteed charge is the maximum amount permitted by the Contract while the current charge is the amount currently charged. 2 The surrender charge is based on the Specified Amount when the Contract is issued and varies depending on the Insured’s Age and sex.The minimum charge shown in the table is the charge applicable to the youngest Owner (female) to whom a Contract would be issued if the Contract were surrendered in the first Contract Year.The maximum charge is the charge applicable to the oldest Owner (male) to whom a Contract would be issued if the Contract were surrendered in the first Contract Year.The surrender charge as shown in the table may not be typical of the charges you will pay.Information about the surrender charge you could pay is available from your registered representative, and data relating to the calculation of the surrender charge is in Appendix A and Appendix B. 3 If you increase the Contract’s Specified Amount, an additional surrender charge and surrender charge period will apply to each portion of the Contract resulting from a Specified Amount increase, starting with the effective date of the increase and based on the Insured’s Age and sex at the time of the increase. 5 The next table describes the fees and expenses that you will pay periodically during the time that you own the Contract, not including Portfolio fees and expenses.If the amount of a charge depends on the personal characteristics of the Insured under the Contract, the fee table lists the minimum and maximum charges we assess under the Contract depending on whether the Insured had the most favorable or least favorable characteristics, respectively.The table also lists the fees and charges of a typical Contract with a Specified Amount and with an Insured having the characteristics described for that charge.These charges may not be typical of the charges you will pay. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge1 Current Charge1 Cost of Insurance4 Minimum and Maximum Charge On the Allocation Date and each Monthly Anniversary Day $0.02 - $83.33 per $1,000 of net amount at risk5 $0.01 - $25.01 per $1,000 of net amount at risk5 Charge for a 35 year-old male Preferred Non-Tobacco and a Contract with a $250,000 Specified Amount during the first Contract Year On the Allocation Date and each Monthly Anniversary Day $0.09 per $1,000 of net amount at risk5 $0.05 per $1,000 of net amount at risk5 Monthly Expense Charge6 Maintenance Charge On the Contract Date and on each Monthly Anniversary Day $10 $10 Per Thousand Charge On the Contract Date and on each Monthly Anniversary Day $0.00 - $1.36 per $1,000 of Specified Amount $0.00 - $1.36 per $1,000 of Specified Amount Mortality and Expense Risk Charge Daily Annual rate of 0.90% of the average daily net assets of each Subaccount you are invested in Annual rate of 0.90% of the average daily net assets of each Subaccount you are invested in Net Loan Interest Charge7 At the end of each Contract Year 2% 2% 4 Cost of insurance charges vary based on the Insured’s Age, sex, number of completed Contract Years, Specified Amount, and risk class.The charge generally is higher for less favorable risk classes and increases as the Insured ages.The cost of insurance charges shown in the table may not be typical of the charges you will pay.We guarantee that the cost of insurance rates will not exceed the maximum cost of insurance rates set forth in your Contract.More detailed information concerning your cost of insurance charges is available on request from our Home Office. 5 The net amount at risk on a Monthly Anniversary Day is the difference between the death benefit and the Contract Value. 6 The monthly expense charge is the sum of the maintenance charge and the per thousand charge. 7 The maximum guaranteed net cost of loans is 2% annually.The net cost of a loan is the difference between the rate of interest charged on any Loan Balance (5%) and the amount credited to the Loan Account (3%). Preferred loans are available beginning in the eleventh Contract Year.We credit the amount in the Loan Account securing a preferred loan with interest at an effective annual rate of 5%.Therefore, the net cost of a preferred loan is 0% per year. 6 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge1 Current Charge1 Optional Rider Charges8 Guaranteed Minimum Death Benefit Rider NA No Charge No Charge Lifetime Guaranteed Minimum Death Benefit On rider’s effective date and on each Monthly Anniversary Day $0.03 per $1,000 of Specified Amount $0.01 per $1,000 of Specified Amount Disability Continuance of Insurance Minimum and Maximum Charge On rider’s effective date and on each Monthly Anniversary Day $0.01 - $0.52 per $1,000 of net amount at risk5 $0.01 - $0.32 per $1,000 of net amount at risk5 Charge for a 35 year-old male Preferred Non-Tobacco and a Contract with a $250,000 Specified Amount during the first Contract Year On rider’s effective date and on each Monthly Anniversary Day $0.03 per $1,000 of net amount at risk5 $0.01 per $1,000 of net amount at risk5 Disability Premium Benefit Rider Minimum and Maximum Charge On rider’s effective date and on each Monthly Anniversary Day $0.08 - $0.32 per $1.00 of rider coverage amount $0.04 - $0.15 per $1.00 of rider coverage amount Charge for a 35 year-old male Preferred Non-Tobacco and a Contract with a $250,000 Specified Amount during the first Contract Year On rider’s effective date and on each Monthly Anniversary Day $0.09 per $1.00 of rider coverage amount $0.04 per $1.00 of rider coverage amount Accidental Death Benefit Minimum and Maximum Charge On rider’s effective date and on each Monthly Anniversary Day $0.08 - $0.16 per $1,000 of rider coverage amount $0.08 - $0.16 per $1,000 of rider coverage amount Charge for a 35 year-old male Preferred Non-Tobacco and a Contract with a $250,000 Specified Amount during the first Contract Year On rider’s effective date and on each Monthly Anniversary Day $0.09 per $1,000 of rider coverage amount $0.09 per $1,000 of rider coverage amount 8 Charges for most of the riders vary based on the Insured’s issue or actual Age, sex and risk class, and may vary based on the Contract Year and base Specified Amount or net amount at risk.Charges based on risk classes are generally higher for less favorable risk classes and charges based on actual Age may increase as the Insured ages.The rider charges shown in the table may not be typical of the charges you will pay.Your Contract’s specifications page will indicate the rider charges applicable to your Contract, and more detailed information concerning these rider charges is available on request from our Home Office. 7 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge1 Current Charge1 Option to Increase Specified Amount Minimum and Maximum Charge On rider’s effective date and on each Monthly Anniversary Day $0.05- $0.18 per $1,000 of rider coverage amount $0.05- $0.18 per $1,000 of rider coverage amount Charge for a 35 year-old male Preferred Non-Tobacco and a Contract with a $250,000 Specified Amount during the first Contract Year On rider’s effective date and on each Monthly Anniversary Day $0.16 per $1,000 of rider coverage amount $0.16 per $1,000 of rider coverage amount Spouse's Term Insurance Minimum and Maximum Charge On rider’s effective date and on each Monthly Anniversary Day $1.45 - $1.87 per $1,000 of rider coverage amount $1.45 - $1.87 per $1,000 of rider coverage amount Charge for a 35 year-old male Preferred Non-Tobacco and a Contract with a $250,000 Specified Amount during the first Contract Year On rider’s effective date and on each Monthly Anniversary Day $1.45 per $1,000 of rider coverage amount $1.45 per $1,000 of rider coverage amount Children's Term Insurance On rider’s effective date and on each Monthly Anniversary Day $0.50 per $1,000 of rider coverage amount $0.50 per $1,000 of rider coverage amount Other Insured Term Insurance Minimum and Maximum Charge On rider’s effective date and on each Monthly Anniversary Day $0.02 - $83.33 per $1,000 of rider coverage amount $0.01 - $30.39 per $1,000 of rider coverage amount Charge for a 35 year-old male Preferred Non-Tobacco and a Contract with a $250,000 Specified Amount during the first Contract Year On rider’s effective date and on each Monthly Anniversary Day $0.09 per $1,000 of rider coverage amount $0.09 per $1,000 of rider coverage amount Additional Life Insurance Rider Minimum and Maximum Charge On rider’s effective date and on each Monthly Anniversary Day $0.02 - $83.33 per $1,000 of net amount at risk5 $0.01 - $20.26 per $1,000 of net amount at risk5 Charge for a 35 year-old male Preferred Non-Tobacco and a Contract with a $250,000 Specified Amount during the first Contract Year On rider’s effective date and on each Monthly Anniversary Day $0.09 per $1,000 of net amount at risk5 $0.04 per $1,000 of net amount at risk5 Monthly Benefit Rider Minimum and Maximum Charge On rider’s effective date and on each Monthly Anniversary Day $0.38 - $22.56 per $100 of coverage amount $0.31 - $22.05 per $100 of coverage amount Charge for a 35 year-old male Preferred Non-Tobacco and a Contract with a $250,000 Specified Amount during the first Contract Year On rider’s effective date and on each Monthly Anniversary Day $1.57 per $100 of coverage amount for a 20 year payout $1.51 per $100 of coverage amount for a 20 year payout 8 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge1 Current Charge1 Acceleration of Death Proceeds/Enhanced Living Benefits Rider Minimum and Maximum Charge On rider’s effective date and on each Monthly Anniversary Day $0.06 - $15.00 per $1000 of net amount at risk5 multiplied by the Benefit Base divided by the Specified Amount of the Contract $0.02 - $8.25 per $1,000 of net amount at risk5 multiplied by the Benefit Base divided by the Specified Amount of the Contract Charge for a 35 year-old male Preferred Non-Tobacco and a Contract with a $250,000 Specified Amount during the first Contract Year On rider’s effective date and on each Monthly Anniversary Day $0.07 per $1,000 of net amount at risk5 multiplied by the Benefit Base divided by the Specified Amount of the Contract $0.03 per $1,000 of net amount at risk5 multiplied by the Benefit Base divided by the Specified Amount of the Contract Accelerated Death Benefit/Living Benefits Rider On payment of the accelerated death benefit $250 processing fee No Charge Accelerated Death Benefit/Terminal Illness Rider On payment of the accelerated death benefit $200 processing fee, and an interest charge equal to the accelerated death benefit amount multiplied by the applicable loan interest rate divided by 1 plus the loan interest rate. The loan interest rate is stated in your Contract. $0 processing fee, and an interest charge equal to the accelerated death benefit amount multiplied by the applicable loan interest rate divided by 1 plus the loan interest rate. The loan interest rate is stated in your Contract. For information concerning compensation paid in connection with the sale of the Contracts, see “SALE OF THE CONTRACTS.” 9 The next table shows the lowest and highest total operating expenses deducted from Portfolio assets during the fiscal year ended December 31, 2008.Expenses of the Portfolios may be higher or lower in the future.More detail concerning each Portfolio’s fees and expenses is contained in the prospectus for each Portfolio. RANGE OF PORTFOLIO OPERATING EXPENSES9 Minimum Maximum Total Annual Portfolio Operating Expenses (total of all expenses that are deducted from Portfolio assets, including management fees, distribution or service fees (12b-1 fees), and other expenses-before any contractual waiver of fees and expenses) 0.28% 1.79%10 9 The portfolio expenses used to prepare this table were provided to Kansas City Life by the Fund(s) or their investment advisers.The expenses shown are those incurred for the year ended December 31, 2008.Current or future expenses may be greater or less than those shown.If required by applicable law, Kansas City Life may deduct any redemption fees imposed by the Funds. 10 The table showing the range of expenses of the Portfolios takes into account the expenses of several fund asset allocation portfolios that are “fund of funds.”A “fund of funds” portfolio typically allocates its assets, within predetermined percentage ranges, among certain other fund portfolios (each such portfolio an “acquired fund.”)Each “fund of funds” has its own set of operating expenses, as does each of the portfolios in which it invests.In determining the range of portfolio expenses, Kansas City Life took into account the information received from the fund on the combined actual expenses for each of the “fund of funds” and the portfolios in which it invests.See the Fund prospectuses for more information. The following tables show the fees and expenses charged (after contractual waiver or reimbursement) by each Portfolio for the fiscal year ended December 31, ANNUAL PORTFOLIO OPERATING EXPENSES11 (expenses that are deducted from Portfolio assets, as a percentage of net assets of the Portfolio): 11 These expenses are deducted directly from the assets of the Portfolios and therefore reduce their net asset value.The investment adviser of each Fund or the Fund provided the information, and Kansas City Life has not independently verified it.The expenses shown are those incurred for the year ended December 31, 2008.Current or future expenses may be greater or less than those shown.See the
